Dismissed and Opinion Filed November 19, 2015




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00620-CV

                 IN THE INTEREST OF: T.H.M. AND C.A.M., CHILDREN
                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-53138-2012

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant's brief in this case is overdue. By postcard dated July 28, 2015, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief and

an extension motion within ten days. We cautioned appellant that failure to file her brief and an

extension motion would result in the dismissal of this appeal without further notice. Thereafter,

we granted appellant's motion to extend time to file her brief and ordered appellant's brief to be

filed by August 31, 2015. We expressly cautioned appellant that no further extension of time

would be granted absent extraordinary circumstances. To date, appellant has not filed her brief,

requested an additional extension of time to file her brief, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




140620F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF: T.H.M. AND                    On Appeal from the 219th Judicial District
C.A.M., CHILDREN                                  Court, Collin County, Texas
                                                  Trial Court Cause No. 219-53138-2012.
No. 05-14-00620-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ANTHONY JOSEPH MAZZU recover his costs of this
appeal from appellant SUSAN DAWAN MAZZU.


Judgment entered November 19, 2015.




                                            –3–